Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered February 10, 1982, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Upon a review of the record, we find that legally sufficient evidence was presented upon which, viewed in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt (see, People v Contes, 60 NY2d 620, 621).
Moreover, even if error was committed by the prosecution in summation, it was harmless, in light of the overwhelming proof of guilt (see, People v Crimmins, 36 NY2d 230, 237). Gibbons, J. P., Weinstein, Eiber and Kooper, JJ., concur.